Citation Nr: 1610235	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-11 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1973 to February 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The reopened issue of entitlement to service connection for a left knee disorder is addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  A June 2003 rating decision denied service connection for a left knee disorder on the basis that the evidence did not reflect the Veteran had a diagnosed left knee disorder; the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

2.  Evidence received since the June 2003 rating decision, when considered together with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2003 rating decision, the RO denied entitlement to service connection for a left knee disorder.  The Veteran did not appeal that decision and no new and material evidence was submitted within the appeal period.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  Therefore, that decision is final.  Id.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In November 2008, the Veteran filed a claim to reopen the issue of entitlement to service connection for a left knee disorder, alleging that his left knee disorder was due to his service-connected right knee disorder.  Although the RO should have first determined whether new and material evidence had been submitted to reopen the Veteran's claim, they failed to do so and denied his claim on the merits in a May 2009 rating decision.  Even assuming the RO had made a determination as to whether new and material evidence had been submitted to reopen the Veteran's claim, any decision by the RO in this regard is not binding on the Board.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine de novo whether new and material evidence has been presented before it can reopen a claim and readjudicate it on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

"New" evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2014).  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  Id.

The relevant evidence of record at the time of the June 2003 rating decision included the Veteran's service treatment records and post-service VA treatment records through June 2003.  Although VA medical records indicated the Veteran had crepitus in his left knee, there was no evidence of a diagnosed left knee disorder at that time.

Evidence added to the record subsequent to the June 2003 decision consists of, in pertinent part, a November 2008 statement from the Veteran indicating that he believes his left knee disorder was caused by his service-connected right knee disorder, VA medical records showing treatment for a left knee disorder, and a May 2009 VA knee examination.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the June 2003 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.  The Board also finds this new evidence is material.  The Veteran's claim was previously denied because there was no evidence of a diagnosed left knee disorder.  Although the May 2009 VA examination report contains a medical opinion which determined that the Veteran had a diagnosed left knee disorder, which was not caused by his service-connected right knee disorder, as discussed in the remand portion of this decision, there is no medical opinion of record regarding whether the Veteran's service-connected right knee disorder aggravated his left knee disorder.  Regardless of the negative medical opinion of record, the newly submitted evidence demonstrates that the Veteran has now has diagnosed left knee disorder.  The Board finds this evidence continues to raise a reasonably possibility of substantiating the claim on appeal as there is no medical opinion of record with regard to aggravation and, therefore, the claim is reopened and remanded to obtain a new medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).



ORDER

As new and material evidence has been received, the appeal to reopen the claim of entitlement to service connection for a left knee disorder is granted to that extent only.


REMAND

In a December 2015 brief, the Veteran's representative alleged that the May 2009 VA examiner failed to provide an opinion regarding whether the Veteran's left knee disorder was aggravated beyond the natural progression of the disease by his service-connected right knee disorder.  Accordingly, the Board finds a remand is required for a new examination and to obtain a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine whether any left knee disorder found is related to his service-connected right knee disorder.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed left knee is aggravated by the Veteran's service-connected right knee disorder.  The examiner must state upon what specific evidence this determination is based.

A complete rationale for this opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The medical opinion must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


